SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 11-K [X] ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2006 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-18311 NEUROGEN CORPORATION 401(k) RETIREMENT PLAN (Full title of plan) Neurogen Corporation 35 Northeast Industrial Road Branford, Connecticut 06405 (203) 488-8201 (Name of issuer of the securities held pursuant to the plan and the address of its principal executive office) Neurogen Corporation 401(k) Retirement Plan Financial Statements Index Page Report of Independent Registered Public Accounting Firm 2 Financial Statements: Statements of Net Assets Available for Benefits at December 31, 2006 and 2005 3 Statement of Changes in Net Assets Available for Benefits for the Year Ended December 31, 2006 3 Notes to Financial Statements 4 Supplemental Schedules* Schedule H, Line 4i - Schedule of Assets (Held at End of Year) 9 Schedule H, Line 4j - Schedule of Reportable Transactions 10 *Note - Other supplemental schedules required by Section 2520.103-10 of the Department of Labor’s Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Securities Act have been omitted because they are not applicable. Exhibit Index 10 Report of Independent Registered Public Accounting Firm To the Participants and Administrator of the Neurogen Corporation 401(k) Retirement Plan In our opinion, the accompanying statements of net assets available for benefits and the related statement of changes in net assets available for benefits present fairly, in all material respects, the net assets available for benefits of the Neurogen Corporation 401(k) Retirement Plan (the "Plan") at December 31, 2006 and 2005, and the changes in net assets available for benefits for the year ended December 31, 2006 in conformity with accounting principles generally accepted in the United States of America. These financial statements are the responsibility of the Plan's management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. Our audits were conducted for the purpose of forming an opinion on the basic financial statements taken as a whole. The supplemental schedules of assets (held at end of year) and of reportable transactions are presented for the purpose of additional analysis and are not a required part of the basic financial statements but are supplementary information required by the Department of Labor's Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974. These supplemental schedules are the responsibility of the Plan's management. The supplemental schedules have been subjected to the auditing procedures applied in the audits of the basic financial statements and, in our opinion, are fairly stated in all material respects in relation to the basic financial statements taken as a whole. PricewaterhouseCoopers LLP Hartford, Connecticut June 26, 2007 2 Neurogen Corporation 401(k) Retirement Plan Statements of Net Assets Available for Benefits December 31, 2006 2005 Assets: Investments (See Notes 3 and 4) $ 17,609,925 $ 14,594,692 Receivables: Employer contributions 174,905 171,701 Employee contributions 29,913 - Total assets 17,814,743 14,766,393 Liabilities: Excess contributions payable to participants 506 - Net assets available for benefits $ 17,814,237 $ 14,766,393 The accompanying notes are an integral part of the financial statements. Neurogen Corporation 401(k) Retirement Plan Statement of Changes in Net Assets Available for Benefits Year Ended December 31, 2006 Additions to net assets attributed to: Contributions received or receivable from: Employees $ 1,741,611 Employer 902,917 Total contributions 2,644,528 Net appreciation in fair value of investments 967,505 Dividends and interest income 197,696 Total additions 3,809,729 Deductions from net assets attributed to: Benefits paid to participants or beneficiaries (722,788 ) Administrative expenses (39,097 ) Total deductions (761,885 ) Net increase 3,047,844 Net assets available for benefits: Beginning of year 14,766,393 End of year $ 17,814,237 The accompanying notes are an integral part of the financial statements. 3 Neurogen Corporation 401(k) Retirement Plan Notes to Financial Statements 1. Description of the Plan General The Neurogen Corporation 401(k) Retirement Plan (the "Plan") is a defined contribution plan administered by Neurogen Corporation (the "Company"). The Plan is subject to the provisions of the Employee Retirement Income Security Act of 1974 ("ERISA") and is intended to meet the requirements of Section 401(a), 401(k), and 501(a) of the Internal Revenue Code of 1986, as amended (the "Code"). All full-time employees of the Company are eligible to participate in the Plan on the first day of a calendar quarter following the date on which the employee first completedone hour of service. The following is a brief description of the Plan. Participants should refer to the Plan document for a more complete description of the Plan's provisions. Contributions Employee contributions Employees may elect to contribute up to the full amount of their eligible compensation as defined in the Plan or the maximum allowed by the Internal Revenue Service (“IRS”) rules, which for 2006 was $15,000, whichever is less. Employees who turned 50 during the 2006 calendar yearcould elect to make an additional $5,000 contribution for the year 2006. Contribution rates may be changed on the first day of a calendar quarter. Participants direct the investment of their contributions into various investment options offered by the Plan. The Plan currently offers 21 mutual funds and 1 pooled investment fund as investment options for participants. Until January 1, 2007 Neurogen Corporation common stock was also an investment option.Prior year balances already invested in Neurogen Corporation common stock were allowed to remain. The investment options may be changed daily by participants. Employer contributions Employer contributions under the plan are discretionary. For the years ended December 31, 2006 and 2005, the Company matchedeach participant'scontribution in an amount equal to 100% of the participant’s contribution up to 6% of the participant’s eligible compensation as defined. Effective January 1, 2003, the discretionary employer matchwas invested entirely in Neurogen Corporation common stock and could not be transferred to another investment option. The employer matching contribution was made on a quarterly basis during 2006. Until December 26, 2006 employer matching contributions in the form of Neurogen Corporation common stock were held in the Neurogen Corporation Restricted Stock Fund which was comprised of Neurogen stock and cash.On December 26, 2006 the Neurogen Corporation Restricted Stock Fund and the Neurogen Corporation Unrestricted Stock Fund were merged into one fund, the Neurogen Stock Fund to accommodate changes required by the Pension Protection Act (the “PPA”) of 2006 and to provide for easier administration of the Plan changes effective January 1, 2007.Effective January 1, 2007, a portion of matched funds became available for transfer by participants to other investment options within the Plan. All new matching contributions into the Plan made after January 1, 2007 became freely transferable and no new employee contributions into Neurogen stock were allowed. Participant Accounts Each participant's account is credited with the participant's contributions and allocations of the Company's matching contributions, plan earnings or losses and charged with an allocation of trustee fees as described in the Plan document. The benefit to which a participant is entitled is the benefit that can be provided from the participant's vested account. Vesting Participants vest in employer matching contributions and related earnings at a rate of 25% for each year of credited service, as defined in the Plan document, and are 100% vested after four years of credited service. Participants are vested immediately in their contributions plus actual earnings or losses thereon.
